Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. In response to applicant's argument that Komada is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Komada is analogous art. Both Komoda and Applicant are concerned with a printing powder. Although there are differences between the motivations of Komoda and Applicant, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that Komoda fails to disclose or properly suggest laser sintering. However, as written, Applicant’s claim language does not require the powdered to be sintered by laser. How the powder is used after the process is not relevant to the claims since claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Applicant argues Vanbesien and Komada are not analogous arts and Komada teaches away from the use of anionic surfactants as taught by Vanbesien. Examiner disagrees.  Vanbesien teaches the use of both cationic, anionic and nonionic surfactants [0019-0021] and is not limited to just the anionic surfactants. Therefore, Vanbesien is not contradicting the teaching of Komada and are analogous art since both teach the same types of surfactants.
Applicant argues McDougall is not analogous art to Komada. Examiner disagrees. Both McDougall and Komada are directed to powder compositions for printing. Further, Applicant’s claim language utilizes comprising which is open ended and does not exclude the use of styrene from the composition. Additionally, McDougall  also utilizes anionic surfactants [0051]. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., CHMA, DVB, DMAEMA (third paragraph on pg. 14 of the remarks)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Orrock and Kohtaki fails to disclose or properly suggest laser sintering. However, as written, Applicant’s claim language does not require the powdered to be sintered by laser. How the powder is used after the process is not relevant to the claims since claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Further, Orrock and Kohtaki are directed to powder form for printing. Therefore, they are in the same field of endeavor. Applicant is reminded it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
Keoshkerian is in the same field of endeavor as Orrock since both are directed towards additive manufacturing and require powdered materials. Although they have subtle difference, these differences are not enough to classify them as two different fields. Further, Orrock states in the last paragraph that changes by one ordinary skill can be utilized in form and detail. Therefore, combining the teachings Keoshkerian and Orrock would be a skill one ordinary skill in the art would readily look into. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743